Citation Nr: 0302036	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to June 15, 1998 for 
the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, and appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty during WWII from April 1942 
to December 1945, which included 20 months of service in the 
European Theater.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2000, the RO determined 
that the veteran was incompetent to manage his personal 
affairs and his daughter, the named appellant in the instant 
case, was named his custodian.  The veteran, his spouse, his 
daughter, and his representative appeared at a hearing at the 
RO in April 2001.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a nervous condition in February 1971.  This 
decision was final.

2.  On June 15, 1998, the RO received the veteran's claim to 
reopen his claim for service connection for a nervous 
disorder.




CONCLUSION OF LAW

An effective date earlier than June 15, 1998 for the grant of 
service connection for PTSD is not warranted under the 
applicable laws and regulations.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In several statements and testimony, the veteran, his spouse, 
his daughter, and his representative contend that the grant 
of service connection for PTSD should be earlier than 
December 15, 1998, at least from March 1968, when he filed 
his original claim.

Evidence of record reveals that the veteran filed a claim in 
March 1968 for service connection for a nervous disorder.  In 
May 1968, the RO denied the veteran's claim for a nervous 
condition.  In April 1970, the veteran filed another claim 
for service connection for a nervous condition.  After 
reviewing the veteran's service medical records, VA 
examination, private treatment and Social Security records, 
the RO denied this claim in August 1970.  The veteran 
appealed that decision.  In February 1971, the Board denied 
service connection for a nervous condition.  That decision is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.156 
(2002).  

In July 1971, the veteran submitted documents in support of 
his claim for nonservice-connected pension.  The doctors' 
statements do not show a diagnosis of a nervous condition.  A 
September 1971 VA examination diagnosed conversion reaction 
resulting from his 1967 injury.  An October 1971 rating 
decision granted nonservice-connected pension.  In an August 
1972 letter submitted by the veteran to the President, the 
veteran's spouse requested service connection for the 
veteran.  In August 1972, the RO notified the veteran that 
new and material evidence was necessary to reopen his claim 
for service connection for a nervous condition.  

Documents and statements submitted by the veteran from 1972 
to 1994 pertain to the veteran's qualification for non 
service-connected pension based on his income and have no 
bearing on the issues currently on appeal. 

On June 15, 1998, the RO received the veteran's claim for 
service connection for nervous condition.  In November 1998, 
the veteran submitted a doctor's statement diagnosing PTSD 
and relating it to the veteran's WWII service.  Subsequently, 
the RO received the veteran's report of stressors as well as 
VA medical evidence diagnosing PTSD.  Based on this evidence, 
the RO, in August 1999, granted service connection for PTSD 
effective from June 15, 1998, the date of the veteran's 
reopened claim.

Effective dates are governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
such as this, which has been reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2002).  

In this case, there is a final Board decision of February 19, 
1971.  This is the last final denial of service connection 
for a nervous disorder.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2002).  Absent revision of that decision 
based upon clear and unmistakable error (CUE), that decision 
is final and can not be revised in the absence of new and 
material evidence reopening the claim.  See 38 C.F.R. §§ 
3.105, 3.156 (2002).  No motion to revise the prior Board 
decision based on allegations of CUE has been received.  See 
38 C.F.R. § 20.1400 (2002).  Therefore, under the applicable 
statute and regulation, the effective date cannot be the date 
of veteran's original 1968 claim or his subsequent claim in 
1970.  See Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  
Any contention that an effective date should be retroactive 
to the date of an original finally denied claim is groundless 
in law.

Service connection for PTSD was eventually granted based on 
new and material evidence.  Thus, the criteria governing 
effective dates for reopened claims apply. Under such 
criteria, the effective date of an award of disability 
compensation based
on a claim reopened after final disallowance shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2002).  
The effective date of an award based on a claim reopened 
after final adjudication shall not be earlier than the date 
of receipt of application therefor.  38 C.F.R. § 3.400(q), 
(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any application for a benefit that is 
received after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, or some person acting as next 
friend of a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155.

Here, the currently assigned effective date of June 15, 1998, 
was based on receipt of VA Form 21-4138 containing the 
veteran's request to reopen his claim of entitlement to 
service connection for a nervous condition which was 
subsequently diagnosed as PTSD.  The Board has carefully 
reviewed the claims file.  While a statement requesting 
service connection was submitted in August 1972, the RO, by 
an August 1972 letter, advised that new and material evidence 
to reopen the previously denied claim.  However, the RO did 
not receive any new and material evidence to reopen the claim 
at any point between February 19, 1971, the date of the final 
Board decision, and December 15, 1998.  Nor did the RO later 
receive VA records dated during the interim and showing a 
diagnosis of PTSD.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Furthermore, the Board observes that PTSD was not medically 
recognized at the time of the veteran's previous claims.  The 
Board is cognizant of the veteran's argument that an earlier 
effective date is warranted because he believes that his 
psychiatric symptoms dating back to service have always 
represented PTSD.  This argument is really of no consequence 
since the decisive point is the date of receipt of 
application to reopen the claim.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, subsequent to 
the final denial of February 19, 1971, is clearly June 15, 
1998, the date the RO received notice of the veteran's intent 
to reopen his claim.  There is no evidence on file that can 
be construed as an informal claim or request to reopen a 
claim, followed by a formal claim or request to reopen a 
claim within one year, prior to June 15, 1998.  

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an appropriate 
application form, or completeness of the application.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the April 2000 statement of the 
case and the July 2001 and May 2002 supplemental statements 
of the case.  Additionally, the July 2001 supplemental 
statement of the case provided the veteran with notice of the 
provisions of the VCAA including that the VA would assist the 
veteran in development of the claim to include requesting and 
obtaining information and evidence identified by the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA medical 
records and examinations, and private medical records.  
Additionally, on several occasions in 1999 and 2000 the RO 
requested VA medical records from 1960 to present.  On every 
occasion, the RO was advised that no VA medical records were 
found.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

An effective date prior to June 15, 1998, for the grant of 
service connection for PTSD is denied.



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

